[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This matter came before the court as a hearing in damages after the defendant Andre J. Melief, Country Lands, Incorporated, County Equities, Incorporated, Merryall Brook Limited Partnership failed to appear. Thereafter, Mr. Melief filed a motion to reopen the default with respect to himself which was denied by this court.
After several continuances, with respect to defendant, who was acting pro se, attempting to settle his matter with the plaintiff, the court heard testimony with respect to an investment made by the plaintiff to the defendant in the amount of Two Hundred Ten Thousand ($210,000) Dollars, which amount or fact was not disputed by the defendant.
The plaintiff never received a partnership agreement, did receive some 10K forms for internal revenue purposes but in consideration of her payment of Two Hundred Ten Thousand ($210,000) Dollars to Mr. Melief, he was to have conveyed to her 25 acres of real property abutting her own property in New Milford.
The defendant countered that the only thing that he had not done was execute a partnership agreement which he claims was an oversight. He indicated that there was no record of a request for a partnership agreement, but claimed in every other way they had behaved as a partnership and treated the property as a partnership pursuant to their agreement. Mr. Melief's argument is not well based in the law. He has received funds from an investor whose funds have not been secured.
The court will award judgment in the principal amount of Two Hundred Ten Thousand ($210,000) Dollars in favor of the plaintiff against the defendant Andrew J. Melief, Country Lands, Incorporated, County Equities, Incorporated, Merryall Brook Limited Partnership, along with statutory interest from May 27, 1988 to December 4, 1990 of Fifty Two Thousand, Nine Hundred Eighty-Nine and 04/100 ($52,989.04) Dollars. Attorneys fees of Five Thousand Five Hundred Eighty ($5,580) Dollars and expenses of Five Hundred Ninety-three and 30/100 ($593.30) Dollars for a total judgment in the amount of Two Hundred Sixty-Nine Thousand, One Hundred Sixty-Two and 34/100 ($269,162.34) Dollars. CT Page 4868
DRANGINIS, J.